FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVID PATTERSON,                                 No. 10-15898

              Petitioner - Appellant,            D.C. No. 5:08-cv-02492-RMW

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:       GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       California state prisoner David Patterson appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Patterson contends that the Board’s 2006 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
The only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011);

Roberts v. Hartley, 640 F.3d 1042, 1045-47 (9th Cir. 2011) (applying Cooke).

Because Patterson raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    10-15898